DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 15-20, drawn to a Mn-doped Cu-Co material and a catalytic converter comprising Mn-doped Cu-Co material, classified in B01J 23/34.
II. Claims 6-10, drawn to a method for removal of NOx, classified in B01D53/9427.
III. Claims 11-14, drawn to a method of making a catalyst for the removal of NOx by co-precipitation, classified in B01J 37/03.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the catalyst comprising a spinel of Mn-doped, Cu-Co could be used as a spinel protective-conducting films on steel interconnects.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or the process as claimed could be used to make any catalyst where precursors are precipitated, dried, and calcined since it is not limited to a Mn-doped Cu-Co or limited to reagents which would only produce the Mn-doped Cu-Co.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation including exposing exhaust gas to a catalyst to convert NOx to N2 and O2 and co-precipitation of a precipitate, respectively.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jennifer Hayes on 10/1/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazarpoor et al (WO-2016/203371 submitted in the IDS filed 11/18/2019).
	Regarding Claim 1, Nazarpoor discloses a Cu-Mn-X ternary spinel having the formula: CuMn2-yXyO4 where (i) X is selected from the group consisting of Ni, Ti, Al, Mg, Co, Ba, La, Cd, Sn, Y, Zr, and combinations thereof; and (ii) y is a number from 0.01 to 1.99 (see Page 3, Ln 17 to 22).
	Regarding an Mn doped Cu-Co, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where X is any workable or optimum element disclosed by Nazarpoor including Co and expect to produce the ternary spinel catalyst with predictable activity for TWC systems.
	Regarding the catalyst “for direct decomposition removal of NOx from an exhaust gas stream to N2 and O2” the preamble language is mere statement of intended use and not limiting on the structure. 
	Regarding Claim 2, Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding Claim 3, Nazarpoor discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.1-1.5.
	Regarding Claim 4, Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number greater than 1.7 (see Page 3, Ln 27).  Therefore Nazarpoor discloses the xCuyCo3.0-x-yO4  and y = 1 and x = 0.01 to 0.3.  
	Regarding Claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where y is in any amount within the range 0.01 to 1.9 including 1.9 and expect to produce his catalyst with predictable activity for TWC systems.
	Regarding Claim 15, Nazarpoor discloses: a Cu-Mn-X ternary spinel having the formula: CuMn2-yXyO4 wherein (i) X is selected from the group consisting of Ni, Ti, Al, Mg, Co, Ba, La, Cd, Sn, Y, Zr, and combinations thereof; and (ii) y is a number from 0.01 to 1.99 (see Page 3, Ln 17 to 22).
Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding a ternary spinel mixed oxide having the formula MnxCuyCo3.0-x-yO4, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where X is any workable or optimum element disclosed by Nazarpoor including Co and expect to produce the ternary spinel catalyst with predictable activity for TWC systems.
Regarding the product by process limitations “made by the method of claim 11”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Here, the prior art discloses a ternary spinel CuMn2-yCoyO4 where y is from 0.5 to 1.9 which reads on the ternary spinel MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.1-1.5.  Therefore, Nazarpoor discloses the same structure as the instant claim.  In the event any slight differences can be shown between the two ternary spinels, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Nazarpoor.  See Ex parte Gray, 10 USPQ2d 1922.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarpoor and in further view of Lachman et al (US 5,260,035)
Regarding Claim 16, Nazarpoor discloses a Cu-Mn-X ternary spinel having the formula: CuMn2-yXyO4 where (i) X is selected from the group consisting of Ni, Ti, Al, Mg, Co, Ba, La, Cd, Sn, Y, Zr, and combinations thereof; and (ii) y is a number from 0.01 to 1.99 (see Page 3, Ln 17 to 22).

Nazarpoor discloses a catalytic converter comprising the catalyst composition (see Page 28, Claim 40) but does not specifically disclose the catalytic converter comprising a body defining a chamber, the body having an inlet to receive an exhaust gas stream into the chamber, and an outlet to allow the exhaust gas stream to exit the body.
Lachman discloses a catalytic converter comprising a body defining a chamber, the body having an inlet to receive an exhaust gas stream into the chamber, and an outlet to allow the exhaust gas stream to exit the body, and a an active material (i.e. catalyst) arranged in the chamber (see Col 3, Ln 10-24).  Lachman discloses the apparatus and system especially suited for conversion of hydrocarbon, NOx, and CO as from auto exhaust and for Denox application (see Abstract and Col 5, Ln 49-52).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalytic converter comprising the catalyst as disclosed by Nazarpoor where the catalytic converter comprises a body defining a chamber with an outlet and inlet and the catalyst disposed in the chamber as disclosed in Lachman in order to use the catalyst for conversion of auto exhaust.
Regarding the language “for direct decomposition removal of NOx from exhaust gas stream” and “a material which comprises Mn-doped Cu-Co to convert In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, the catalyst as described above in Nazarpoor comprises identical chemical composition for a Mn-doped Cu-Co material and a body having an inlet and outlet with the catalyst arranged in the body and would catalytic activity to convert NOx to N2 and O2.  Since a chemical composition and its properties are inseparable, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention for an artisan to reasonably expect the composition disclosed by Nazarpoor to exhibit the property (i.e. conversion of NOx to N2 and O2) absent the showing of convincing evidence to the contrary.  
Secondly, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim.  See MPEP 2114.II and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the catalyst as described above in Nazarpoor and Lachman teaches all of the structural limitations including the Mn-doped Cu-Co material and the body having an inlet and outlet with the material arranged in the body.  Thus, Nazarpoor and Lachman teaches a catalytic converter with all of the structural limitations of Claim 16 as applied above.
Regarding Claim 17, Nazarpoor discloses the catalyst CuMn2-yXyO4, y is a number from 0.01 to 1.99 and therefore overlaps with the MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.99.
2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding Claim 19, Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number greater than 1.7 (see Page 3, Ln 27) and therefore overlaps with the MnxCuyCo3.0-x-yO4where y = 1 and x = 0.01 to 0.3.
	Regarding Claim 20, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where y is in any amount within the range 0.01 to 1.9 including 1.9 and expect to produce his catalyst with predictable activity for TWC systems.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Russo et al (“N2O catalytic decomposition over various spinel-type oxides”, Cata Today 119 (2007) 228-232).  Russo discloses spinel-type catalysts AB2O4 (where A = Mg, Ca, Mn, Co, Ni, Cu, Cr, Fe, Zn and B = Cr, Fe, Co) where spinel-type oxides containing Co at the B site were found to provide the best activity (see Abstract).  Russo discloses the spinel-type oxide catalysts for the catalytic decomposition of N2O into N2 and O2 (see Page 232, Conclusion). Russo further discloses the catalyst comprising CuCo2O4 (see Page 229, Table 1).
Abu-Zied et al (“Enhanced direct N2O decomposition over CuxCo1-xCo2O4 (0.0 ≤ x ≤ 1.0) spinel-oxide catalysts”, J Ind Eng Chem. 21 (2015) 814-821).  Abu-Zied discloses direct catalytic decomposition of N2O into N2 and O2 over CuxCo1-xCo2O4 0.75Co0.25Co2O4 was the most active catalyst (see Page 820, Conclusions).
Amrousse et al (Substituted ferrite MxFe1-xFe2O4 (M = Mn, Zn) catalysts for N2O catalytic decomposition”, Cata Commun. 26 (2012) 194-198).  Amrousse discloses a ferrite spinel oxide type catalyst comprising partial substitution (i.e. doping) of Fe by Mn and Zn for complete decomposition of N2O into N2 and O2 (see Abstract).  Amrousse discloses that substitution of Fe by Mn and Zn in the ferrite spinel oxide led to significantly promoted the catalytic activity for N2O decomposition (see Page 197, Conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        10/6/2021